sth LUDWIG

wn 7%
COMPLAENIT-

(for non-prisoner cls without lawyers)
Ludi HAY 25 Pp ls |S
UNITED STATES DISTRICT COURT ( b aeatdeon
EASTERN DISTRICT OF WISCONSIN i en eae

 

(Full name of plaintiff(s))

Trent Nelson

 

 

 

Vv. Case Number:
21-6-0654

(to be supplied by Clerk of Court)

(Full name of defendant(s))

Ursa LOQISHICS INC.

 

 

 

 

A. PARTIES

 

 

1. Plaintiff is a citizen of WiscOrs (\ and resides at
(State)
BANS Nicholson Ave. a40-l Souda Milwaukee, wi S317A
(Address)

(If more than one plaintiff is filing, use another piece of paper.)
2. Defendant VX 50. LOO\ STICS ANAC.

. (Name)
is (if a person or private corporation) a citizen of \N \ SCONd WY

 

Complaint —1
Case 2:21-cv-00654-BHL Filed 05/25/21 Page 1 of 5 Document 1
(State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for U(SO. Lovis Tics Inc. 6995.5. Street, Oak Creek, W: 03154

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;

2. What each defendant did;

3. When they did it;

4, Where it happened; and

5. Why they did it, if you know.

 

1.VI50_Logisncs violated my Ciglats.

a \ Nave FMLA poe work Thos my Doctor Filled out,
when st was Filled out 1 didnot fotwom sigh te po.perwer &.
TNE signature wOs Not My signature, tne company tyeed
Mu Name where 1 Was SUuUPPCStA YO SaiGD ONIAt Mu Name,
At jWNot Time \wos capabié of wating: FMLA wi

Tune 4, 3014 = Sepr. 15, AIA Ne _+Ecmincitlod ener

1s dated seer. \\, ANI. Tre Company | Was working
For called on Sept. ar, goit and told me my SC(viCeS
were VO longer needed, (Date of verbal termination), The

lasuvance company did Mot nave om clown Foe

aint — 2

Case 2:21-cv-00654-BHL Filed Poe 38 21 Page 2 of 5 Document 1

 
fo

Visa Loastics Wac. for Tune} duly Ao. | nave
{wo stperare cecofdincs dated sepi_B0™ and als of
014, with Muy supervisor From KSA Logistics _inc, in
Wien were discussing FMLA. |_ wos clso cechhed to
Nave Q soeval knob on mu ster wheel, For tine
medical conditwn of My hand, tact | paid For,
\_ received medical treatment (ivie), a tmes a
Month wich 1S oe iAfusion, which trey were
Qware OF ot tne staf} of my ennploy ment.
They claum ney were unaware of hat
INFormatenA, which is iaactuvote, | askecl For
FMLA because | Wolke = 6S Movrs weekly,
aNd \ pegan rm Nave problems KING Up with
Wicd GQmouytr ef work clue % weakness in
my ands. | was unable to ull the lease
on We tractor to vetease the Aarler. | (oquested
RLOGMEDA accommodatton WM Nave anowmer Aciver
pick uO @ CON of mwa, tO allaw me to est lost
MOOS they did Grant ‘hat accommodaton. | Feel

as Mough RY were Forcing Me TD continue oa workload
0 a ry CAUSING @Uy6 a dechne in MN yea\in

 

cane) SHENG

Case 2:21-cv-00654-BHL Filed 05/25/21 Page 3o0f5 Document 1

Complaint - 3

 
 

C. . JURISDICTION

xX! Iam suing for a violation of federal law under 28 U.S.C. § 1331.

OR

[] I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D. RELIEF WANTED

 

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something,

Lam suing for last woos, fture lost, Poin dnd
Ourhenna as | Felt Wke \ Nac yo Keep word
cy \ Would) be Fed,

ON Sune G Bile, 1 also received emoover cesponsilas\ty

FO NFM Me Where oc Not lias Qoorved For ENMLA

and ‘ney cid oor do thar Mey gave me twa ofine,
FeasoNs Why | was Terminated dus, to an accident
IN We Parking 1a. Wey said | was " boistenus”

which 15 a personality issue, Which was inaceurare,

 

 

 

Complaint —

4
Case 2:21-cv-00654-BHL Filed 05/25/21 Page 4of5 Document 1

Lr
I want a jury to hear my case.

\/- YES ~NO

5 ,. ’ I declare under penalty of perjury that the foregoing is true and correct.

E. JURY DEMAND
Complaint signed this_ A'S day of Moan 20_Q1.

Respectfully Submitted,
as
x.
Signature of Plaintiff
IY -534— 075 |

Plaintiff’s Telephone Number

 

 

Plaintiff’s Email Address

ZUIS Michele Ave. A¥C-¢
South Milvaukee, WE S272

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

Jxl I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

[.] IDONOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

pao
/25/21 Page 5of5 Document 1

_Com
Case 2:21-cv-00654-BHL Filed 0

 
